DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020, September 16, 2020 and September 8, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Us 2013/0176248 A1 in view of Seo, KR 20150060278 A.
Regarding claim 1, Shin discloses an electronic device (Figs. 1-2), comprising:
a camera (170);
a foldable housing including a first hinge structure and a second hinge structure (Note that Shin discloses that a plurality of hinges can be used to allow the electronic device to be bent (¶ 0036));
a flexible display (130) at least partially exposed through the foldable housing (See fig. 2); and
at least one processor (100) provided in the foldable housing (¶ 0030), the at least one processor configured to:
display on the flexible display a first screen including an object obtained by the camera (¶ 0052-0055), detect a folding event for at least one of the first hinge structure and the second hinge structure (using sensor 140; ¶ 0029 and 0034) while displaying the first screen on the flexible display (¶ 0029 and 0034), and
display a second screen different from the first screen on the flexible display according to the detection of the folding event (Note in fig. 9 that images of a subscriber on the full display screen and the image of another subscriber on a smaller region as an overlay of the full display screen as illustrated in reference numeral 910 in a state that the display unit 130 is not bent during an image call and if bending of the display unit 130 is detected in the image call mode, the controller 100 displays the image of the another subscriber on a top display region and sets a bottom display region as a file sharing region as illustrated in reference numeral 920).
Shin fails to teach a plurality of cameras; and that the processor is further configured to increase or decrease a magnification of the first screen according to a 
However, Seo discloses an electronic device (Figs. 1, 2, 5), comprising: a plurality of cameras (171 in figs. 2 and 5; and 175 in fig. 11); a foldable housing including a first hinge structure and a second hinge structure (See 114 and 115 in figs. 2 and 3); a flexible display (120) at least partially exposed through the foldable housing (See English translation of ¶ 0039-0040); and at least one processor (160) provided in the foldable housing (See English translation of ¶ 0038-0039), the at least one processor configured to: display on the flexible display a first screen including an object obtained by a first camera among the plurality of cameras (See English translation of ¶ 0103), detect a folding event for at least one of the first hinge structure and the second hinge structure while displaying the first screen on the flexible display (See English translation of ¶ 0102), and to increase or decrease a magnification of the first screen according to a variation in angle of at least one of the first hinge structure or the second hinge structure (Note that Seo discloses that the size of played or displayed on a first and second image display portions (123a and 124a) of the first and second display portions (123 and 124) is reduced to be paused or played according to the folding motion of the display (See English translation of ¶ 0102-0103)).
Thus, after considering the teaching of Seo, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to include a plurality of cameras and to have the processor configured to increase or decrease a magnification of the first screen according to a variation in angle of at least one of the first hinge structure or the second hinge structure.  The motivation to do so 

Regarding claim 3, Shin discloses that an area where the first screen is displayed on the flexible display is larger than an area where the second screen is displayed on the flexible display (See fig. 3; ¶ 0036).

Regarding claim 6, Shin discloses that an object obtained by at least one of the plurality of cameras and information about another party to a call are displayed on the first screen in a picture-in-picture (PIP) manner (See fig. 9; ¶ 0060); and
an object obtained by at least one of the plurality of cameras and information about another party to a call are displayed on the second screen in a split view manner (See fig. 9; ¶ 0060).

Regarding claim 7, Shin discloses that the processor is further configured to display on the flexible display a menu for executing a designated function according to the detection of the folding event (¶ 0024 and 0030).

Regarding claim 8, Shin discloses an angle sensor (Fig. 1: 140), wherein the processor is further configured to detect an occurrence of the folding event based on a 

Regarding claim 9, the combined teaching of Shin in view of Seo discloses that at least one of the first hinge structure or the second hinge structure is folded in an in-folding manner (See Seo, fig. 12).

Regarding claim 10, claim 10 is a method claim for operations that are recited in the apparatus of claim 1.  Thus, limitations of claim 10 have been discussed and analyzed in claim 1.

Regarding claim 11, limitations of claim 11 have been discussed and analyzed in the rejection of claim 3.

Regarding claim 14, limitations of claim 14 have been discussed and analyzed in the rejection of claim 6.

Regarding claim 15, limitations of claim 15 have been discussed and analyzed in the rejection of claim 7.

Regarding claim 16, limitations of claim 16 have been discussed and analyzed in the rejection of claim 8.

Claims 2, 4, 5, 12, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Us 2013/0176248 A1 in view of Seo, KR 20150060278 A and further in view of Ishuzuka, US 2015/0365590 A1.
Regarding claim 2, the combined teaching of Shin in view of Seo fails to teach that the processor is further configured to switch the first camera into a second camera when an angle formed by at least one of the first hinge structure or the second hinge structure is rendered to reach a designated angle by the variation in angle (Note that ).
However, Ishuzuka discloses a computing device (Figs. 1-4), comprising: a first camera (41) and a second camera (42); a first portion (12) comprising a first display (23); a second portion (13) comprising a second display (24), the second portion connected to the first portion via a hinge (31); a hinge angle sensing mechanism (32) comprising one or more sensors (¶ 0080-0081); a logic device (26) configured to: execute a camera application and to receive sensor data from the one or more sensors (¶ 0061-0063, 0075-0076); and based at least in part on the sensor data received from the one or more sensors, determine a device pose (See ¶ 0095-0096 “Since the two bodies 12 and 13 are closed, the angle sensor 32 detects a closed state of the two bodies 12 and 13. Additionally, the four bottom contact sensors 34, 35, 36, and 37 do not detect that the smartphone is placed on something.  That is, as shown in FIG. 13, in step S101, it is not determined by the control unit 26 that the bodies 12 and 13 form the open state. Therefore, the operation proceeds from step S101 to step S102, and step S102 is executed”.  See also ¶ 0084-0089) and control whether to perform a capturing mode that uses the first camera (41; see figs. 13 and 14, steps s105, s107, s114, s115, 
Thus, after considering the teaching of Ishuzuka, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to configure the processor to switch the first camera into a second camera when an angle formed by at least one of the first hinge structure or the second hinge structure is rendered to reach a designated angle by the variation in angle.  The motivation to do so would have been to properly control the operation to the device without a complex operation by the user and remove the user's anxiety for the gesture input as suggested in Ishuzuka (¶ 0015, 0149).

Regarding claim 4, the combined teaching of Shin in view of Seo and further in view of Ishuzuka discloses that the processor is further configured to switch an operation mode of a camera application according to the detection of the folding event (Note that Ishuzuka teaches that based at least in part on the sensor data received from the one or more sensors, determine a device pose (See English translation of ¶ 0095-0096 “Since the two bodies 12 and 13 are closed, the angle sensor 32 detects a closed state of the two bodies 12 and 13. Additionally, the four bottom contact sensors 34, 35, 36, and 37 do not detect that the smartphone is placed on something.  That is, as shown in FIG. 13, in step S101, it is not determined by the control unit 26 that the bodies 12 and 13 form the open state. Therefore, the operation proceeds from step S101 to step S102, and step S102 is executed”. See English translation of ¶ 0084-0089) and control whether to perform a capturing mode that uses the first camera (41; 

Regarding claim 5, the combined teaching of Shin in view of Seo and further in view of Ishuzuka discloses that when the second hinge structure is folded at a designated second angle or more and the first hinge structure is folded at a designated first angle or more, the processor is further configured to terminate a designated application being executed (Note that Ishuzuka discloses that based on a determined folding state by using the detected hinge angle, the processor would choose between a first or third mode of operation (Fig. 14, steps S104 and 106) which would (¶ 0061-0062, 0099-0100) which would turns on the first instruction unit 15 and turns off the second instruction unit 16 (fig. 1) to switch between capture modes).  Grounds for rejecting claim 2 apply here.

Regarding claim 12, limitations of claim 12 have been discussed and analyzed in the rejection of claim 4.

Regarding claim 13, limitations of claim 13 have been discussed and analyzed in the rejection of claim 5.

Regarding claim 17, Shin discloses an electronic device (Figs. 1-2), comprising:
a camera (170);
a foldable housing (See figs. 2 and 3) including:
a first housing comprising the plurality of cameras, a second housing connected with the first housing via a first hinge structure (Note that Shin discloses that a plurality of hinges can be used to allow the electronic device to be bent (¶ 0036)), and
a third housing connected with the second housing via a second hinge structure (See fig. 3: 330);
a flexible display (130) at least partially exposed through the foldable housing (See fig. 2); and
at least one processor (100) provided in the foldable housing (¶ 0030), the at least one processor configured to:
display on the flexible display a first screen including an object obtained by the camera (¶ 0052-0055), detect a folding event for at least one of the first hinge structure and the second hinge structure (using sensor 140; ¶ 0029 and 0034) while displaying the first screen on the flexible display (¶ 0029 and 0034); and
display a second screen different from the first screen on the flexible display according to the detection of the folding event (Note in fig. 9 that images of a subscriber on the full display screen and the image of another subscriber on a smaller region as an overlay of the full display screen as illustrated in reference numeral 910 in a state that the display unit 130 is not bent during an image call and if bending of the display unit 130 is detected in the image call mode, the controller 100 displays the image of the 
Shin fails to teach a plurality of cameras and that the processor is configured to:
change a capturing mode of the plurality of cameras in response to the detection of the occurrence of the folding event of the first hinge structure, and
adjust a size of a screen displayed on the flexible display according to a designated magnification, and display the screen in response to the detection of the occurrence of the folding event of the second hinge structure.
However, Seo discloses an electronic device (Figs. 1, 2, 5), comprising: a plurality of cameras (171 in figs. 2 and 5; and 175 in fig. 11); a foldable housing including a first hinge structure and a second hinge structure (See 114 and 115 in figs. 2 and 3); a flexible display (120) at least partially exposed through the foldable housing (¶ 0039-0040); and at least one processor (160) provided in the foldable housing (See English translation of ¶ 0038-0039), the at least one processor configured to: display on the flexible display a first screen including an object obtained by a first camera among the plurality of cameras (See English translation of ¶ 0103), detect a folding event for at least one of the first hinge structure and the second hinge structure while displaying the first screen on the flexible display (See English translation of ¶ 0102), and to increase or decrease a magnification of the first screen according to a variation in angle of at least one of the first hinge structure or the second hinge structure (Note that Seo discloses that the size of played or displayed on a first and second image display portions (123a and 124a) of the first and second display portions (123 and 124) is reduced to be 
Thus, after considering the teaching of Seo, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to include a plurality of cameras and to have the processor configured to adjust a size of a screen displayed on the flexible display according to a designated magnification, and display the screen in response to the detection of the occurrence of the folding event of the second hinge structure.  The motivation to do so would have been to improve the image capture capability of the electronic device and also to improve the use convenience and performance capability by sensing the folding motion of the display section and apply a different function in accordance to the detected motion as suggested by Seo (See English translation of ¶ 0011).
The combined teaching of Shin in view of Seo fails to teach that the processor is configured to:
change a capturing mode of the plurality of cameras in response to the detection of the occurrence of the folding event of the first hinge structure.
However, Ishuzuka discloses a computing device (Figs. 1-4), comprising: a first camera (41) and a second camera (42); a first portion (12) comprising a first display (23); a second portion (13) comprising a second display (24), the second portion connected to the first portion via a hinge (31); a hinge angle sensing mechanism (32) comprising one or more sensors (¶ 0080-0081); a logic device (26) configured to: execute a camera application and to receive sensor data from the one or more sensors (¶ 0061-0063, 0075-0076); and based at least in part on the sensor data received from 
Thus, after considering the teaching of Ishuzuka, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to configure the processor to change a capturing mode of the plurality of cameras in response to the detection of the occurrence of the folding event of the first hinge structure.  The motivation to do so would have been to properly control the operation to the device without a complex operation by the user and remove the user's anxiety for the gesture input as suggested in Ishuzuka (¶ 0015, 0149).

Regarding claim 18, the combined teaching of Shin in view of Seo and further in view of Ishuzuka discloses that the processor is further configured to continuously increase or decrease a magnification of the screen according to a variation in angle of the second hinge structure (Note that Seo discloses that the screen area occupied by 

Regarding claim 19, Shin discloses an angle sensor (Fig. 1: 140), wherein detecting an occurrence of the folding event includes detecting the occurrence of the folding event based on a variation in angle of at least one of the first hinge structure or the second hinge structure sensed by the angle sensor (¶ 0029, 0034, 0036, 0039 and 0047).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
March 17, 2022